Order, Supreme Court, New York County (Donna M. Mills, J.), entered December 21, 2007, which, to the extent appealed from as limited by the brief, granted defendant CAB Associates’ motion to compel defendant New York City Transit Authority (NYCTA) to disclose documents and produce a witness for an examination before trial, unanimously affirmed, without costs.
The motion court providently exercised its discretion in ruling that the test boring project, its related documents, and the testimony of the NYCTA’s project manager for the test boring project was relevant to this action arising from plaintiffs trip and fall on the metal cap and plywood sheet which covered the boring hole (see e.g. Daniels v City of New York, 291 AD2d 260 [2002]). The documents and testimony are relevant to resolving questions as to what caused the accident and who installed the plywood and metal cap that plaintiff allegedly tripped and fell over on the project site. In this regard, the photographic evidence cited by the NYCTA does not conclusively establish its *522claim that its subcontractor, George Warren, Inc., was not responsible for the installation. Concur—Gonzalez, P.J., Nardelli, Catterson, Moskowitz and Renwick, JJ.